                          EXHIBIT A-2

Case 2:18-bk-12041-BKM   Doc 118-2 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-2 Page 1 of 7
Case 2:18-bk-12041-BKM   Doc 118-2 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-2 Page 2 of 7
Case 2:18-bk-12041-BKM   Doc 118-2 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-2 Page 3 of 7
Case 2:18-bk-12041-BKM   Doc 118-2 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-2 Page 4 of 7
Case 2:18-bk-12041-BKM   Doc 118-2 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-2 Page 5 of 7
Case 2:18-bk-12041-BKM   Doc 118-2 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-2 Page 6 of 7
Case 2:18-bk-12041-BKM   Doc 118-2 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-2 Page 7 of 7
